DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 12/28/20.  Claims 1, 3-11 and 13-20* are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Please include “rearward display” into the title.

Claim Objections
Objections to the original Claims have been withdrawn.


Claim Rejections - 35 USC § 103
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek et al. (Bochenek; US 2016/0288644) in view of NAGAMINE et al. (Nagamine; US 2010/0134264).
Regarding Claim 1, Bochenek discloses a vehicle ([0015]) comprising: 
one or more sensors (130, 140 of Fig 1; [0015] detection sensors and vehicle sensors);
projects images on the rear windshield ); and 
a controller (200 of Fig 2) coupled to the lamp display and one or more sensors (see Figs 1 and 2) and programmed ([0017] programmable device) to display a symbol on the lamp display according to an output of the one or more sensors (515, 520 of Fig 5 icons that represent a pedestrian and a tree respectively, see [0028]; controller determines what images to project based on sensed data).
Regarding the new limitation Bochenek discloses the one or more sensors includes at least one exterior sensor including at least one of a light detection and ranging (LIDAR) sensor and radio detection and ranging (RADAR) sensor ([0015] system may use RADAR and LIDAR); wherein the controller is programmed to:  detect an obstacle in one or more outputs of the at least one exterior sensor ([0028] pedestrian or vehicle or tree); assign a classification to the obstacle ([0028] person, vehicle and tree each have own classification); and cause the lamp display to display a symbol corresponding to the classification ([0028] uses different icons depending on which classification (circle for human, square for tree)); and detects an obstacle in one or more outputs of the at least one exterior sensor ([0028] could be a human or a tree);
Bochenek doesn’t disclose determining a vector of the obstacle.
In the same field of endeavor, Nagamine discloses a vehicle surrounding confirmation apparatus includes a narrow-field-of-view image generating portion generating a narrow-field-of-view image, showing a portion of a vehicle surrounding, from a captured image of the vehicle surrounding obtained by an image capturing portion, an obstacle recognizing portion recognizing an obstacle existing at the vehicle surrounding, a determining portion determining whether or not the obstacle, recognized by the obstacle recognizing portion, is included within the narrow-field-
Nagamine discloses a system to determine one or more obstacle vectors associated with the obstacle ([0024] calculate moving information of the obstacle (a moving vector) on the basis of an absolute position relative to the vehicle 1, moving information of the vehicle 1 is obtained by means of a vehicle driving condition detecting controller 7), the one or more obstacle vectors comprising one or more items of a classification of the obstacle, a location of the obstacle, and a direction of movement of the obstacle ([0047] moving direction of the obstacle may be easily obtained…using a motion vector method); and cause, based on the one or more obstacle vectors, the lamp display to display a symbol corresponding to the classification (Figs 7-8; [0016], [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek with Nagamine using vectors in order to provide a vehicle surrounding confirmation apparatus, which is not susceptible to higher costs and confusing a driver with different angles, and that will increase visibility to help determine the risk of running into an obstacle using its direction, as suggested by Nagamine ([004]-[0005], [0030]).



providing a vehicle having one or more sensors (130, 140), a rearward facing lamp display (300A, 400), and a controller (200) coupled to the lamp display and one or more sensors (Figs 1,2);
receiving, by the controller, one or more outputs from the one or more sensors ([0028] uses RADAR, LIDAR to detect objects); and 
in response to the one or more outputs, displaying a symbol on the lamp display according to an output of the one or more sensors (Fig 5, [0028]).
Regarding the new limitation Bochenek discloses the one or more sensors includes at least one exterior sensor including at least one of a light detection and ranging (LIDAR) sensor and radio detection and ranging (RADAR) sensor ([0015] system may use RADAR and LIDAR); wherein the controller is programmed to:  detect an obstacle in one or more outputs of the at least one exterior sensor ([0028] pedestrian or vehicle or tree); assign a classification to the obstacle ([0028] person, vehicle and tree each have own classification); and cause the lamp display to display a symbol corresponding to the classification ([0028] uses different icons depending on which classification (circle for human, square for tree)); and detects an obstacle in one or more outputs of the at least one exterior sensor ([0028] could be a human or a tree);
Bochenek doesn’t disclose determining a vector of the obstacle.
Nagamine discloses a system to determine one or more obstacle vectors associated with the obstacle ([0024] calculate moving information of the obstacle (a moving vector) on the basis of an absolute position relative to the vehicle 1, moving information of the vehicle 1 is obtained by means of a vehicle driving condition detecting controller 7), the one or more obstacle vectors comprising one or more items of a classification of the obstacle, a location of the obstacle, and a direction of movement of the obstacle ([0047] moving direction of the obstacle may be easily obtained…using a motion vector method); and cause, based on the one or more obstacle vectors, the lamp display to display a symbol corresponding to the classification (Figs 7-8; [0016], [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek with Nagamine using vectors in order to provide a vehicle surrounding confirmation apparatus, which is not susceptible to higher costs and confusing a driver with different angles, and that will increase visibility to help determine the risk of running into an obstacle using its direction, as suggested by Nagamine ([004]-[0005], [0030]).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek and Nagamine in view of Pack et al. (Pack; US 9,110,471).
Regarding Claims 3 and 13, Bochenek doesn’t disclose a steering actuator, a brake actuator; and an accelerator actuator all coupled to the controller; wherein the controller is further to activate one or more of the steering actuator, brake actuator, and the accelerator actuator in response to detecting the obstacle in the one or more outputs effective to avoid collision with the obstacle by the vehicle.
In the same field of endeavor, Pack discloses a system and method for behavior based control of an autonomous vehicle. Actuators (e.g., linkages) manipulate input devices (e.g., articulation controls and drive controls, such as a throttle lever, steering gear, tie rods, throttle, brake, accelerator, or transmission shifter) to direct the operation of the vehicle.
an input device may be an operator input device that directs at least part of the vehicle (e.g., one or more of a steering wheel, handle, brake pedal, accelerator, or throttle)); wherein the controller is further to activate one or more of the steering actuator, brake actuator, and the accelerator actuator in response to detecting the obstacle in the one or more outputs effective to avoid collision with the obstacle by the vehicle (Col 9 Lines 21-34 actuators will then manipulate the corresponding input devices accordingly in order to avoid the obstacle; Col 10 Lines 27-45; Figs 2,4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek and Nagamine with Pack using automatic correction means in order to provide a system for efficient, autonomous control of a vehicle that relieves the operator of most of operational oversight and ensures the safety of the operator despite changing surroundings, as suggested by Pack (Col 1 Lines 55-61).



Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek and Nagamine in view of Zalan et al. (US 2013/0076059).
Regarding Claims 5 and 15, Bochenek doesn’t disclose the one or more sensors indicate a state of a door of the vehicle; and wherein the controller is further programmed to display a symbol indicating a door opening in the lamp display in response to an output of the one or more sensors indicating opening of the door.
In the same field of endeavor, Zalan discloses a door latching system for the door 
Zalan discloses sensors indicate a state of a door of the vehicle ([0031] a vehicle condition monitors 611 (one or more sensors) indicates whether a door is open or closed (state of a door of the vehicle); Fig 6); and wherein the controller is further programmed to display a symbol indicating a door opening in the lamp display in response to an output of the one or more sensors indicating opening of the door ([0031] controller 607 is further programmed to display a graphic/symbol (symbol) indicating a door opening in collectively, an indicator light and a vehicle interface (lamp display) in response to an output of the vehicle condition monitor 611 indicating an opening of the door; Fig 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek and Nagamine with Zalan in order to provide an alternate door latching system that is compact, low power and easily integrated with a door position sensor and capable of reminding an operator of the need to close a door left ajar, as suggested by Zalan ([0008]).
Regarding Claims 6 and 16, Zalan discloses the one or more sensors include an interior sensor ([0031] the vehicle condition monitors 611 includes a seat sensor (interior sensor); Fig 6); and wherein the controller is further programmed to display a symbol indicating presence of an object in the lamp display if an output of the interior sensor indicates presence of the object within the vehicle ([0031] the controller 607 is further capable of being programmed to display a graphic/symbol indicating the present of a person (object) in collectively, the indicator light and the vehicle interface if an output of the seat sensor indicates the presence of a person within the vehicle; Fig 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek and Nagamine with Zalan  in order to provide an alternate door latching system that is compact, low power and easily integrated with a door position sensor and capable of reminding an operator of the need to close a door left ajar when an operator is in the vehicle, as suggested by Zalan ([0008]).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek and Nagamine in view of Szczerba et al. (Szczerba; US 8,686,872).
Regarding Claims 7 and 17, Bochenek disclose the one or more sensors detect at least one of turning of a steering column, a differential in tire speeds on right and left sides of the vehicle, activation of a turn signal ([0015] turn signal status), an autonomous decision to make a turn, an upcoming turn in navigation instructions; and selects and projecting an image based on vehicle data including map data (Claims 1, 2, GPS data); but doesn’t specify that the controller is further programmed to, in response to an output from the one or more sensors indicating a turn: determine a target of the turn according to map data; and display a direction of the turn and the target in the lamp display.
In the same field of endeavor, Szczerba discloses a substantially transparent windscreen head-up display includes one of light emitting particles or microstructures over a predefined region of the windscreen permitting luminescent display while permitting vision there through. A method to dynamically register a graphic onto a driving scene of a vehicle utilizing a 
Szczerba discloses a controller is further programmed to, in response to an output from the one or more sensors indicating a turn: determine a target of the turn according to map data; and display a direction of the turn and the target in the lamp display (Col 11 Lines 51-67, Fig 5 displays images of an upcoming turn with a possible hazard using map data).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek and Nagamine with Szczerba in order to present information to the operator of the vehicle in an effective manner by reducing strain upon the operator while allowing the operator to remain focused on driving, as suggested by Szczerba (Col 1 Lines 27-32).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek and Nagamine in view of GLOCERI et al. (Gloceri; US 2010/0025131).
Regarding Claims 8 and 18, Bochenek discloses the one or more sensors are configured to detect an object; and wherein the controller is further programmed to: if outputs of the one or more sensors indicate an object in the way to cause the lamp display to display a warning of a hazardous road condition ([0028]), but doesn’t teach detecting loss of stability and traction of a vehicle and means for correction.

Gloceri discloses sensors configured to detect stability and traction of the vehicle ([0145] active stability control and traction control rely on sensed data including wheel speed and wheel slip); and wherein the controller is further programmed to: if outputs of the one or more sensors indicate at least one of loss of traction and instability of the vehicle, performing an intervention, the intervention including least one of (a) redistributing engine torque among wheels of the vehicle, (b) modulating braking of the vehicle ([0145] the ABS function may be implemented by pulsing the brake and/or modulating the torque applied the electric motor driven wheels), (c) and decreasing engine torque; and if outputs of the one or more sensors indicate at least one of loss of traction and instability of the vehicle, cause the lamp display to display a warning of a hazardous road condition ([0137]  to prevent unsafe acceleration an alarm signal may be generated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek and Nagamine with Gloceri in order to provide a system that can improve fuel economy and lower emissions and upgrade performance and safety, as suggested by Gloceri ([0038]).

Claims 9, 10, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek and Nagamine in view of WARD et al. (Ward; US 2009/0225234).
Regarding Claims 9 and 19, Bochenek doesn’t disclose the lamp display comprises: a 
In the same field of endeavor, Ward discloses a display with first and second spatial light modulators for modulating light from a light source. The first spatial light modulator has a plurality of elements switchable between ON and OFF states according to a pattern having a spatially-varying density. Transfer optics blur and carry light modulated by the first spatial light modulator to the second spatial light modulator to yield a light field at the second spatial light modulator. The second spatial light modulator has a plurality of elements switchable between ON and OFF states to perform temporal dithering of the light field to provide a reconstruction of the image. 
Ward discloses a light source (12 of Fig 1); and a digital micro-mirror device (DMD) (part of 14 and 20 of Fig 1, [0062]), the light source emitting a light onto the DMD; wherein the controller (18 of Fig 1) is coupled to the DMD ([0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bochenek and Nagamine with Ward to provide a cost effective displays capable of providing high image quality, as suggested by Ward ([0007]).
Regarding Claims 10 and 20, Ward  discloses the lamp display further comprises a heat sink and an output window; and wherein the controller is programmed to cause the DMD to direct a portion of the light onto the heat sink and a portion of the light onto the output window effective to form an image on the output window ([0004]).


Allowable Subject Matter
Claim 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to Claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685